PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/766,485
Filing Date: 6 Apr 2018
Appellant(s): DENSO CORPORATION



__________________
Raymond Y. Mah
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 80 Ω” in lines 36-38 of the claim. However, Figure 3 labels each interface resistance between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32 as R2. In other words, each interface resistance is labeled as R2 in Figure 3. The specification discloses that R2 is not more than 80 Ω (see pg. 6, ln. 27, pg. 7, ln. 1 of the originally filed instant specification). When viewing the entire disclosure as a whole (including drawings and specification), one of ordinary skill in the art would understand that each interface resistance R2 is not more than 80 Ω. Therefore, the specification discloses that each interface resistance R2 is not more than 80 Ω. There is not support in the disclosure for a total of both interface resistances being not more than 80 Ω. Appellant is required to cancel the new matter in reply to this Office Action. Claim 3 is rejected as dependent thereon.
Claim Rejections – 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (JP 2014122878 A) (references herein made with respect to English Machine Translation) and further in view of Yamada et al. (US 2004/0144645 A1) and further in view of ChaoYang et al., Preparation of nano-structured Pt-YSZ composite and its application in oxygen potentiometric sensor, Applied Surface Science, Vol. 257, Issue 18, pp. 7952-7958 (2011) (hereinafter “ChaoYang”).
	Regarding claim 1, Kajiyama teaches a gas sensor (gas sensor 2, Fig. 1, para. [0035]) comprising:
	a sensor element (a gas sensor element 1, Figs. 1 & 2, para. [0035] & [0037]), the sensor element including a solid electrolyte having oxygen ion conductivity and having a first principal surface and a second principal surface facing each other (the gas sensor element 1 has an oxygen ion conductive solid electrolyte body 11 having two surfaces facing each other, Fig. 2, para. [0038]), a measurement electrode mounted on the first principal surface of the solid electrolyte and exposed to measurement gas (a measurement gas side electrode 12 for contacting a measurement gas is provided on one surface of the solid electrolyte body 11, Fig. 2, para. [0038]), and a reference electrode mounted on the second principal surface of the solid electrolyte and exposed to reference gas (a reference gas side electrode 13 for contacting a reference gas is provided on the other surface of the solid electrolyte body 11, Fig. 2, para. [0038]),
an insulator which holds the sensor element (an insulator 21 for holding the gas sensor element 1, Fig. 1, para. [0035]);
a housing which holds the insulator (a housing 22 which holds the insulator 21, Fig. 1, para. [0035]);
an inner cover held by the housing and covering a projecting section of the sensor element (an inner cover 25 of element cover 24 disposed on the tip end side of the housing 22, the inner cover 25 covers the tip of the gas sensor element 1, Fig. 1, para. [0035]-[0036]), the projecting section being projected from a tip portion of the insulator (the tip of the gas sensor element 1 is projected from a tip portion of the insulator 21, Fig. 1, para. [0035]-[0036]); and
an outer cover held by the housing and covering the inner cover (an outer cover 26 of the element cover 24 disposed on the tip end side of the housing 22, the outer cover 26 covers the outer side of the inner cover 25, Fig. 1, para. [(0035]-[0036]), wherein:
the projecting section having a gas measurement section includes an introduction section into which the measurement gas is introduced, a part of the solid electrolyte, the measurement electrode, and the reference electrode (the gas sensor element 1 has a section with a porous diffusion resistance layer 17 that allows the gas to be measured to pass through, a part of the solid electrolyte body 11, the measurement gas side electrode 12, and the reference gas side electrode 13, Figs. 1 & 2, see Image 1 below, para. [0037]-[0038], [0041]);
when an axial direction is a direction of a center axis passing through the center of the sensor element, a circumferential direction is a direction rotating around the axial direction, and in the axial direction, a tip end side is a side toward which the projecting section is projected from the insulator and a base end side is a side opposite to the tip end side (a tip end side is one side of the gas sensor in the axial direction where the gas sensor is exposed to the gas to be measured and the gas sensor element 1 is projected, and a base end side is the other side of the gas sensor and opposite to the tip end side in the axial direction, Fig. 1, see Image 1 below, para. [0034]-[0035]),
the inner cover has an inner side wall section which is provided along the circumferential direction of the inner cover (inner cover 25, Fig. 1, para. [0036]), a plurality of inner through holes through which the measurement gas passes being formed in the circumferential direction in a part of the inner side wall section in the circumferential direction of the inner side wall section (the inner cover 25 has a plurality of holes 251 in the circumferential direction through which the measurement gas passes, Fig. 1, see Image 1 below, para. [0036]), the part of the inner side wall section being closer to the base end side in the axial direction than the gas measurement section is and having a width in the axial direction (the part of the inner cover 25 is closer to the base end side in the axial direction than the tip of the gas sensor element 1 is and has a width in the axial direction, Fig. 1, see Image 1 below, para. [0036]).
Kajiyama is silent with respect to wherein the inner side wall section is circular. However, generally the configuration of the claimed inner side wall section was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner side wall section was significant. MPEP § 2144.04(IV)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the inner side wall section of Kajiyama to be circular because any shape would be capable of containing inner through holes for the passage of measurement gas.
Modified Kajiyama teaches wherein the outer cover has an outer side wall section which is provided along the circumferential direction of the outer cover (outer cover 26, Fig. 1, para. [0036]), a plurality of outer through holes through which the measurement gas passes being formed in a part of the outer side wall section in the circumferential direction of the outer side wall section (the outer cover 26 has a plurality of holes 261 in the circumferential direction through which the measurement gas passes, Fig. 1, see Image 1 below, para. [0036]), the part of the outer side wall section being closer to the tip end side in the axial direction than the gas measurement section is and having a width in the axial direction (the part of the outer cover 26 is closer to the tip end side in the axial direction than the tip of the gas sensor element 1 is and has a width in the axial direction, Fig. 1, see Image 1 below, para. [0036]).
Modified Kajiyama is silent with respect to wherein the outer side wall section is circular. However, generally the configuration of the claimed outer side wall section was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed outer side wall section was significant. MPEP § 2144.04(IV)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the outer side wall section of Modified Kajiyama to be circular because any shape would be capable of containing outer through holes for the passage of measurement gas.
Modified Kajiyama is silent with respect to a distance between a center of each of the inner through holes and a center of a corresponding one of the outer through holes in the axial direction is in a range of 5 to 11 mm. However, Yamada teaches a cylindrical double-walled protective cover assembly of a gas sensor for air-fuel ratio control (abstract, para. [0088]) like that of Kajiyama. Yamada teaches a distance between a center of each of the inner gas holes 13 and a corresponding one of the outer gas holes 20 in the axial direction is 5.5 mm (((L1 + a20) - (radius of outer hole 20)) = (0.5mm + 8mm) - 3 mm =5.5 mm) (Figs. 2 & 3(a), para. [0078] & [0084]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the element cover 24 and corresponding holes of Modified Kajiyama with the protective cover assembly 31 and corresponding holes as taught by Yamada in order to yield the predictable result of dimensions and positional relationships that facilitate exhaust gases to flow within the protective cover assembly. MPEP § 2143(I)(B).
Modified Kajiyama teaches electrode capacitance in the region where both the noble metal region 121 of the electrode (measurement gas side electrode 12 or reference gas side electrode 13) and the solid electrolyte region 122 are present, wherein the noble metal region 121 is made of platinum (Pt) and the solid electrolyte region 122 is made of yttria stabilized zirconia (YSZ), and that the measurement gas side electrode 12 and reference gas side electrode 13 have the same effect, so Examiner interprets them to be identical (Fig. 6, para. [0044], [0045], [0047], [0055], [0061]). Modified Kajiyama teaches that the oxygen ion conductive solid electrolyte body 11 is made of YSZ (para. [0038]). Modified Kajiyama is silent with respect to interface capacitance between crystal particles constituting the solid electrolyte and the measurement electrode and between the crystal particles constituting the solid electrolyte and the reference electrode, and therefore fails to teach wherein interface capacitance between crystal particles constituting the solid electrolyte and the measurement electrode and between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 150 µF. However, ChaoYang teaches an oxygen sensor comprising a YSZ electrolyte and Pt-YSZ composite electrodes disposed on both sides of the YSZ electrolyte (abstract, pg. 7953, right column, third and fourth paragraphs, 2.2. Sensor fabrication, last paragraph, 2.3. Electrical measurements) like that of Modified Kajiyama. ChaoYang teaches that the electrical properties such as impedance and resistance of the Pt-YSZ composites on the YSZ electrolyte were measured, and that the interface capacitance is half the value of the single side electrode since the electrodes are identical on both sides of the YSZ electrolyte (pg. 7953, right column, last paragraph, pg. 7954, left column, first paragraph, 2.3. Electrical measurements; since impedance and resistance are measured, Examiner interprets there to be a capacitance; Examiner interprets the capacitance to be an interface capacitance since the electrical performances were measured with respect to the interface, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). ChaoYang teaches wherein the electrical properties, and thus the interface capacitance, of the interface are result-effective variables. Specifically, ChaoYang teaches that the electrical properties, and thus the interface capacitance, of the interface controls the polarization performance, the operating temperature, and the lifetime of the sensor (pg. 7955, right column, third paragraph, 3.2. Electrical performances of the Pt-YSZ composite, last paragraph, 3.3. Responses of the oxygen potentiometric sensor with Pt-YSZ composite, pg. 7958, left column, fifth and sixth paragraphs, 3.4. Lifetime of the oxygen potentiometric sensor with Pt-YSZ composite). Chao Yang teaches that the electrical properties, and thus the interface capacitance, of the interface between the electrode and electrolyte can be changed by changing the amount of Pt relative to the amount of YSZ (Fig. 7, pg. 7955, left column, last paragraph, right column, third and fourth paragraphs, 3.2. Electrical performances of the Pt-YSZ composite, Fig. 11, pg. 7958, left column, fifth and sixth paragraphs, 3.3. Lifetime of the oxygen potentiometric sensor with Pt-YSZ composite). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interface capacitance between the YSZ solid electrolyte body and the measurement gas side electrode and between the YSZ solid electrolyte body and the reference gas side electrode (by changing the amount of Pt relative to the amount of YSZ) of Modified Kajiyama to be not more than 150 µF through routine experimentation because doing so would yield the predictable desired polarization performance, the operating temperature, and the lifetime of the sensor.
Modified Kajiyama teaches electrode resistance in the region of the measurement gas side electrode 12 where both the noble metal region 121 and the solid electrolyte region 122 are present and interface resistance in the region of the reference gas side electrode 13 where both the noble metal region 121 and the solid electrolyte region 122 are present, and that the measurement gas side electrode 12 and reference gas side electrode 13 have the same effect, so Examiner interprets them to be identical (Fig. 6, para. [0044], [0045], [0055], [0058]). Modified Kajiyama is silent with respect to interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode, and therefore fails to teach wherein total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 80 Ω. However, ChaoYang teaches an oxygen sensor comprising a YSZ electrolyte and Pt-YSZ composite electrodes disposed on both sides of the YSZ electrolyte (abstract, pg. 7953, right column, third and fourth paragraphs, 2.2. Sensor fabrication, last paragraph, 2.3. Electrical measurements) like that of Modified Kajiyama. ChaoYang teaches that the electrical properties such as impedance and resistance of the Pt-YSZ composites on the YSZ electrolyte were measured, and that the net resistance is twice that of the single interface since the electrodes are identical on both sides of the YSZ electrolyte (pg. 7953, right column, last paragraph, pg. 7954, left column, first paragraph, 2.3. Electrical measurements; Examiner interprets the resistance to be an interface resistance since the electrical performances were measured with respect to the interface, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). ChaoYang teaches wherein the electrical properties, and thus the interface resistance, of the interface are result-effective variables. Specifically, ChaoYang teaches that the electrical properties, and thus the interface resistance, of the interface controls the polarization performance, the operating temperature, and the lifetime of the sensor (pg. 7955, right column, third and fourth paragraphs, 3.2. Electrical performances of the Pt-YSZ composite, last paragraph, 3.3. Responses of the oxygen potentiometric sensor with Pt- YSZ composite, pg. 7958, left column, fifth and sixth paragraphs, 3.4. Lifetime of the oxygen potentiometric sensor with Pt-YSZ composite). ChaoYang teaches that the electrical properties, and thus the interface resistance, of the interface between the electrode and electrolyte can be changed by changing the amount of Pt relative to the amount of YSZ (Fig. 7, pg. 7955, left column, last paragraph, right column, third and fourth paragraphs, 3.2. Electrical performances of the Pt- YSZ composite, Fig. 11, pg. 7958, left column, fifth and sixth paragraphs, 3.3. Lifetime of the oxygen potentiometric sensor with Pt-YSZ composite). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the total of interface resistance between the YSZ solid electrolyte body and the measurement gas side electrode and interface resistance between the YSZ solid electrolyte body and the reference gas side electrode of (by changing the amount of Pt relative to the amount of YSZ) Modified Kajiyama to be not more than 80 Ω through routine experimentation because doing so would yield the predictable desired polarization performance, the operating temperature, and the lifetime of the sensor.
The limitation “for measuring gas concentration” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Kajiyama teaches that the gas sensor element 1 is for detecting a specific gas concentration in a gas to be measured (Fig. 1, para. [0035]), so the gas sensor element is capable of the recitation “for measuring gas concentration.”

    PNG
    media_image2.png
    869
    540
    media_image2.png
    Greyscale

Image 1. Annotated version of Fig. 1 of Kajiyama.
Regarding claim 3, Modified Kajiyama teaches wherein the measurement electrode has a film thickness of 2 to 8 um (when the cross section of the measurement electrode 12 is observed, the measurement electrode 12 may lie within a square having sides between 5 um and 8 um, Fig. 3, para. [0059] & [0065]).
(2) Response to Argument
In the arguments presented on pages 7-9 of the Appellant’s appeal brief, Appellant urges that the original specification of the present application provides an adequate written description of and support for “total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 80 Ω” as required in claim 1. Appellant asserts that the original specification of the present application teaches the following in support of this claim feature: “The interface resistance R2 is resistance generated between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32” (page 10, lines 20-23). Appellant asserts that pg. 10, lines 20-23 does not state that each interface resistance is not more than 80 Ω. Appellant asserts that the label R2 in Fig. 3 commonly designates both components of (or the total of) resistance generated between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and resistance generated between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32. Appellant asserts that there is no requirement that one component must be labeled with only one reference sign, so there is no evidence to consider that each interface resistance is labeled as R2 in Figure 3. Appellant asserts that from the context of page 6, line 27 to page 7, line 1 (stating “Interface resistance R2 between the crystal particles 201 constituting the solid electrolyte 2 and each of the measurement electrode 31 and the reference electrode 32 is not more than 80 Ω”) of the original specification, it is not definitive that each interface resistance is labeled as R2, and that this sentence of the original specification cannot be interpreted as proper evidence that this sentence does not support the above quoted feature of claim 1.
Examiner responds that it is not clear from page 10, lines 20-23 of the instant specification that a total of two interface resistances (interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode) is not more than 80 Ω. The instant specification is silent with respect to a total of two interface resistances, or that the label R2 in Fig. 3 commonly designates both components of (or the total of) resistance. Instead, Figure 3 labels each interface resistance between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32 as R2, just as Figure 3 also labels each interface capacitance between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32 as C2. In other words, each interface resistance is labeled as R2 and each interface capacitance is labeled as C2 in Figure 3. One of ordinary skill in the art would interpret R2 and C2 to be the interface resistance and interface capacitance, respectively, of each interface. Since the interface capacitance C2 indicates capacitance generated between the crystal particles constituting the solid electrolyte and the measurement electrode and between the crystal particles constituting the solid electrolyte and the reference electrode (pg. 10, lns. 22-25 of the instant specification), and not the total of interface capacitances, then one of ordinary skill in the art would also not interpret R2 as the total of interface resistances, since R2 and C2 are similarly labeled in Figure 3. Similarly, in the equivalent circuit of Figure 4, each interface resistance and interface capacitance are labeled as R2 and C2, respectively. The instant specification discloses that the interface resistance R2 and the interface capacitance C2 in the equivalent circuit are interface resistance and interface capacitance between the crystal particles 201 and each of the measurement electrode 31 and the reference electrode 32 (pg. 3, lns. 19-21 & 25-26, pg. 9, lns. 26-27, pg. 10, lns. 1 & 5-8). In other words, each interface resistance is labeled as R2 and each interface capacitance is labeled as C2 in Figure 4. Therefore, R2 in Appellant’s equivalent circuit in Fig. 4 of the instant application represents each interface resistance between electrode and electrolyte, not the total of interface resistances. Similarly, C2 in Appellant’s equivalent circuit in Fig. 4 represents each interface capacitance between electrode and electrolyte (pg. 10, lns. 22-25 of the instant specification). Since C2 represents each interface capacitance, it would be contradictory for R2 to mean the total of interface resistances in the same equivalent circuit in Fig. 4 of the instant application. Thus, R2 must mean each interface resistance, just as C2 means each interface capacitance. One of ordinary skill in the art would interpret R2 and C2 to be the interface resistance and interface capacitance, respectively, of each interface. Additionally, the original claims filed April 6, 2018 do not provide support for the total of interface resistance. Instead, original claim 2 requires interface resistance (R2) between each of the crystal particles constituting the solid electrolyte, each of the measurement electrode and the reference electrode is not more than 80 Ω (emphasis added). The specification discloses that R2 is not more than 80 Ω (see pg. 6, ln. 27, pg. 7, ln. 1 of the originally filed specification). When viewing the entire disclosure as a whole (including drawings and specification), one of ordinary skill in the art would understand that each interface resistance R2 is not more than 80 Ω. Therefore, the originally filed instant specification discloses that each interface resistance R2 is not more than 80 Ω, and there is not support in the disclosure for a total of both interface resistances being not more than 80 Ω. An interface is defined as a point where two systems meet and interact, or a surface forming a common boundary between two portions of matter or space. Therefore, an interface resistance is between two systems or two portions of matter: one electrode and one solid electrolyte. An interface resistance includes one interface between two systems, not two interfaces among more than two systems. Thus, one of ordinary skill in the art would interpret the teachings of pg. 6, ln. 27 - pg. 7, ln. 1 (interface resistance R2 between the crystal particles 201 constituting the solid electrolyte 2 and each of the measurement electrode 31 and the reference electrode 32 is not more than 80 Ω), pg. 9, lns. 26-27 - pg. 10, lns. 1 & 5-8 (the interface resistance R2 in the equivalent circuit is interface resistance between the crystal particles 201 and each of the measurement electrode 31 and the reference electrode 32), and pg. 10, lns. 20-23 (the interface resistance R2 is resistance generated between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32) of the originally filed instant specification to mean that the interface resistance R2 is resistance generated between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31, and that the interface resistance R2 is resistance generated between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32.
In the arguments presented on pages 9-12 of the Appellant’s appeal brief, Appellant urges that each interface resistance cannot be actually separately measured because when Pt is employed for both electrodes, the reaction time constants of the interfaces are close to each other, and thus each interface resistance cannot be separately measured by the AC impedance method of the present specification, and cites Kobe Steel Engineering Reports as evidence. Appellant asserts that the teaching of ChaoYang regarding the resistance being twice that of the single interface is only applicable when the two electrodes are identical, but not when the two electrodes are different, for example when Pt-YSZ ratio is different between two electrodes. Appellant asserts that ChaoYang does not mention that each interface resistance can be separately measured. Appellant asserts that Rheaume and Miura disclose an equivalent circuit, but the resistance R1 and Ri, respectively, of the electrode includes both electrodes since the equivalent circuit discloses only one electrode and it is clear that a gas sensor with one electrode does not work, and therefore Rheaume and Miura do not mention that each interface resistance can be separately measured. Appellant asserts that ChaoYang, Rheaume, and Miura alone or in combination thereof does not teach or suggest that each interface resistance can be separately measured.
Examiner responds that each interface resistance can be separately measured, as evidenced by ChaoYang (the net resistance is twice that of the single interface, pg. 7954, left column, first paragraph, 2.3. Electrical measurements; the interfacial resistance R2 of a single interface is measured, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). The two electrodes of the instant application are identical because they are both platinum electrodes (pg. 6, ln. 1 of the instant specification; Appellant also acknowledges that Pt is employed for both electrodes in pg. 9 of the appeal brief), and thus the interface resistances can be separately measured as evidenced by ChaoYang. Modified Kajiyama does not teach that the Pt-YSZ ratio is different between the two electrodes. Instead, the two electrodes of Modified Kajiyama are also identical like that of ChaoYang because the two electrodes of Modified Kajiyama both comprise the noble metal region 121 made of platinum (Pt) and the solid electrolyte region 122 made of yttria stabilized zirconia (YSZ), wherein both of the two electrodes have the same effect (Fig. 6, para. [0044], [0045], [0047], [0055], [0061]), and thus the interface resistances can be separately measured as evidenced by ChaoYang. Additionally, in equivalent circuits of the prior art, the interface resistance is represented by the interface resistance between the electrode and the electrolyte, not the total of interface resistances. As evidenced by Rheaume, Solid State Electrochemical Sensors for Nitrogen Oxide (NO) Detection in Lean Exhaust Gases, University of California, Berkeley (2010), the equivalent circuit includes the resistance of the electrolyte R0, the electrode bulk R1C1, and the interface of the electrolyte and electrode R2C2 (Figs. 19-20, pg. 38, last paragraph, pg. 39, first paragraph, 3.2.2 Equivalent Circuits). As evidenced by Miura et al., Impedancemetric gas sensor based on zirconia Solid electrolyte and oxide sensing electrode for detecting total NOx at high temperature, Sensors and Actuators B, Vol. 93, pp. 221-228 (2003), the equivalent circuit includes the YSZ bulk Rb, the electrode oxide bulk RoCo, and the interface between the YSZ and the oxide electrode RiCi (Fig. 10, pg. 225, left column, first paragraph, right column, first paragraph, 3. Results and discussion), wherein the oxide electrode is a sensing electrode which is different from a platinum counter electrode (abstract). Therefore, R2 in Appellant’s equivalent circuit in Fig. 4 of the instant application represents each interface resistance between electrode and electrolyte, not the total of interface resistances. Similarly, C2 in Appellant’s equivalent circuit in Fig. 4 represents each interface capacitance between electrode and electrolyte (pg. 10, lns. 22-25 of the instant specification). Since C2 represents each interface capacitance, it would be contradictory for R2 to mean the total of interface resistances in the same equivalent circuit in Fig. 4 of the instant application. Thus, R2 must mean each interface resistance, just as C2 means each interface capacitance. Additionally, Appellant’s position that the resistance of the equivalent circuit must include both electrodes contradicts Appellant’s own equivalent circuit in Fig. 4 of the instant application. Appellant does not claim or disclose total of interface capacitance, and C2 in Appellant’s equivalent circuit in Fig. 4 represents one interface capacitance between one electrode and the electrolyte (pg. 10, lns. 22-25 of the instant specification). Rheaume and Miura do not teach that the resistance in the equivalent circuit includes both electrodes. For example, Miura explicitly teaches that the resistance Ri represents resistance of the interface between YSZ and oxide electrode (pg. 225, right column, first paragraph), wherein the oxide sensing electrode is different from the Pt counter electrode (abstract). Therefore, an equivalent circuit includes each interface resistance and each interface capacitance between the electrode and the electrolyte, as evidenced by Appellant’s disclosure, Rheaume, and Miura.
In the arguments presented on pages 12-13 of the Appellant’s appeal brief, Appellant urges that the equivalent circuits of the prior art, Rheaume, and Miura are not actual circuits. Appellant asserts that an equivalent circuit refers to a theoretical circuit that retains all of the electrical characteristics of a given circuit. Appellant asserts that an equivalent circuit is sought that simplifies calculation, and more broadly, that is a simplest form of a more complex circuit in order to aid analysis. Appellant asserts that a plurality of equivalent circuits can be made from a single actual circuit depending on the objective or the focused elements. Appellant asserts that the equivalent circuits of Rheaume and Miura cannot be simply compared to the equivalent circuit in Fig. 4 of the present application. Appellant asserts that neither Rheaume nor Miura discuss whether each interface resistance can be measured or not. Appellant asserts that the existence of a theoretical circuit does not directly mean that a resistance or capacitance of an element in an actual circuit can be measured.
Examiner responds that the equivalent circuits of the prior art, Rheaume, and Miura are proper equivalent circuits and can be compared to the present application’s equivalent circuit. Additionally, Appellant’s assertion that a plurality of equivalent circuits can be made from a single actual circuit depending on the objective or the focused elements contradicts Appellant’s previous assertion that the resistance of the equivalent circuits of Rheaume and Miura includes both electrodes since a gas sensor with one electrode does not work. Since Appellant acknowledges that a plurality of equivalent circuits can be made from a single actual circuit depending on the objective or the focused elements, then the equivalent circuit of the present application, Rheaume, and Miura does not need to include both electrodes, and the resistance can be the interface resistance between the solid electrolyte and the electrode. The equivalent circuits of the present application, Rheaume, and Miura can be compared to one another because they all include the resistance of the interface between the electrolyte and the electrode (see instant disclosure, Figs. 3-4, pg. 6, ln. 27 - pg. 7, ln. 1, pg. 9, lns. 26-27 - pg. 10, lns. 1 & 5-8, pg. 10, lns. 20-23) (Rheaume, Figs. 19-20, pg. 38, last paragraph, pg. 39, first paragraph, 3.2.2 Equivalent Circuits) (Miura, Fig. 10, pg. 225, left column, first paragraph, right column, first paragraph, 3. Results and discussion). Rheaume and Miura both teach that the value of the interface resistance of each interface can be used (Rheaume, pg. 39, third and fourth paragraphs, Miura, pg. 225, right column, first paragraph), and thus can be measured.
In the arguments presented on pages 13-14 and 16 of the Appellant’s appeal brief, Appellant urges that the three-way combination of Kajiyama, Yamada, and ChaoYang fails to teach or suggest that the claimed interface capacitance is not more than 150 µF. Appellant asserts that ChaoYang fails to specifically disclose interface capacitance between crystal particles constituting the solid electrolyte and the measurement electrode and between the crystal particles constituting the solid electrolyte and the reference electrode, let alone that the interface capacitance is not more than 150 µF. Appellant asserts that the description “the capacitance is half the value of the single side electrode” only shows a concept how to calculate the capacitance but does not show any specific capacitance value. Appellant asserts that ChaoYang does not separately consider grain boundary capacitance and interface capacitance since ChaoYang does not mention anything about the separation of these two capacitances. Appellant asserts that there is not any discussion regarding capacitance at pg. 7955 of ChaoYang. Appellant asserts that a person of ordinary skill in the art therefore would not have made interface capacitance between crystal particles constituting the solid electrolyte and the measurement electrode and between the crystal particles constituting the solid electrolyte and the reference electrode not more than 150 µF.
Examiner responds that ChaoYang teaches that the electrical properties such as impedance and resistance of the Pt-YSZ composites on the YSZ electrolyte were measured, and that the interface capacitance is half the value of the single side electrode since the electrodes are identical on both sides of the YSZ electrolyte (pg. 7953, right column, last paragraph, pg. 7954, left column, first paragraph, 2.3. Electrical measurements; since impedance and resistance are measured, Examiner interprets there to be a capacitance; Examiner interprets the capacitance to be an interface capacitance since the electrical performances were measured with respect to the interface, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). ChaoYang teaches wherein the electrical properties, and thus the interface capacitance, of the interface are result-effective variables. Specifically, ChaoYang teaches that the electrical properties, and thus the interface capacitance, of the interface controls the polarization performance, the operating temperature, and the lifetime of the sensor (pg. 7955, left column, first and second paragraphs, right column, third paragraph, 3.2. Electrical performances of the Pt-YSZ composite, last paragraph, 3.3. Responses of the oxygen potentiometric sensor with Pt-YSZ composite, pg. 7958, left column, fifth and sixth paragraphs, 3.4. Lifetime of the oxygen potentiometric sensor with Pt-YSZ composite; since impedance and resistance are measured, Examiner interprets there to be a capacitance which is also an electrical property that controls the polarization performance, the operating temperature, and the lifetime of the sensor). Page 7955 of ChaoYang is referenced to teach that the electrical properties of the interface controls the polarization performance and the operating temperature of the sensor (pg. 7955, right column, third paragraph, 3.2. Electrical performances of the Pt-YSZ composite, last paragraph, 3.3. Responses of the oxygen potentiometric sensor with Pt-YSZ composite), wherein the electrical properties of the interface include the interface resistance and the interface capacitance (pg. 7953, right column, last paragraph, pg. 7954, left column, first paragraph, 2.3. Electrical measurements, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). Although ChaoYang does not disclose a specific value for the interface capacitance, ChaoYang only needs to recognize that the interface capacitance is a result-effective variable, which it does as discussed above. MPEP § 2144.05(II)(B), 2144.05(III)(C). ChaoYang teaches that the electrical properties, and thus the interface capacitance, of the interface between the electrode and electrolyte can be changed by changing the amount of Pt relative to the amount of YSZ (Fig. 7, pg. 7955, left column, last paragraph, right column, third and fourth paragraphs, 3.2. Electrical performances of the Pt- YSZ composite, Fig. 11, pg. 7958, left column, fifth and sixth paragraphs, 3.3. Lifetime of the oxygen potentiometric sensor with Pt-YSZ composite). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interface capacitance between the YSZ solid electrolyte body and the measurement gas side electrode and between the YSZ solid electrolyte body and the reference gas side electrode of (by changing the amount of Pt relative to the amount of YSZ) Modified Kajiyama to be not more than 150 µF through routine experimentation because doing so would yield the predictable desired polarization performance, the operating temperature, and the lifetime of the sensor. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separate consideration of grain boundary capacitance and interface capacitance) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it would have been obvious to a person of ordinary skill in the art to have made interface capacitance between the crystal particles constituting the solid electrolyte and the measurement electrode and between the crystal particles constituting the solid electrolyte and the reference electrode to be not more than 150 µF as discussed above.
In the arguments presented on pages 15-16 of the Appellant’s appeal brief, Appellant urges that the three-way combination of Kajiyama, Yamada, and ChaoYang fails to teach or suggest that the claimed total of interface resistance is not more than 80 Ω. Appellant asserts that ChaoYang fails to disclose total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 80 Ω. Appellant asserts that from the teachings of ChaoYang, R2 represents the interfacial resistance between Pt and YSZ, and does not represent total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode or interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode. Appellant asserts that there are interfaces between Pt particles and YSZ particles in all of the electrodes of ChaoYang, and that the electrical properties of the Pt-YSZ composites were measured. Appellant asserts that ChaoYang does not mention division of any interface resistance or interface capacitance between Pt and YSZ for the Pt-YSZ composites themselves or for any interface of the Pt-YSZ composites and the solid electrolyte. Appellant asserts that comparison of interfacial resistances between the Pt-YSZ composites and the pure Pt electrode does not suggest the claimed interface resistance. Appellant asserts that the definitions of interfacial resistance are different between the invention of claim 1 and ChaoYang. Appellant asserts that ChaoYang does not mention that R2 differs from Rp, so there is no evidence to support the Examiner’s assertion. Appellant asserts that a person of ordinary skill in the art therefore would not have made total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode not more than 80 Ω.
Examiner responds that ChaoYang teaches that the electrical properties such as impedance and resistance of the Pt-YSZ composites on the YSZ electrolyte were measured, and that the net resistance is twice that of the single interface since the electrodes are identical on both sides of the YSZ electrolyte (pg. 7953, right column, last paragraph, pg. 7954, left column, first paragraph, 2.3. Electrical measurements; Examiner interprets the resistance to be an interface resistance since the electrical performances were measured with respect to the interface, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). ChaoYang teaches that the interface resistance R2 is an interface resistance of the interface between the electrode composite and the electrolyte (pg. 7955, left column, first and second paragraphs), since R2 is compared to the interfacial resistance of the pure Pt electrode (pg. 7955, left column, first and second paragraphs; Examiner interprets the interfacial resistance of the pure Pt electrode to be an interface resistance of the interface between the pure Pt electrode and the electrolyte, since there is no interface within the pure Pt electrode). Since R2 is compared to the interface resistance between the pure Pt electrode and the electrolyte, then R2 is similarly the interface resistance between the Pt-YSZ composite electrode and the electrolyte. Additionally, the interface resistance R2 is differentiated from the interfacial resistance Rp of the Pt and YSZ within the Pt-YSZ composite electrode (pg. 7955, right column, fourth paragraph) since R2 is the interface resistance between the Pt-YSZ composite electrode and the electrolyte as discussed above, so R2 must be the interface resistance of the interface between the electrode composite and the electrolyte. The total of interface resistances can therefore be determined by doubling the interface resistance R2 (pg. 7954, left column, first paragraph, 2.3. Electrical measurements). ChaoYang teaches wherein the electrical properties, and thus the interface resistance, of the interface are result-effective variables. Specifically, ChaoYang teaches that the electrical properties, and thus the interface resistance, of the interface controls the polarization performance, the operating temperature, and the lifetime of the sensor (pg. 7955, left column, first and second paragraphs, right column, third and fourth paragraphs, 3.2. Electrical performances of the Pt-YSZ composite, last paragraph, 3.3. Responses of the oxygen potentiometric sensor with Pt-YSZ composite, pg. 7958, left column, fifth and sixth paragraphs, 3.4. Lifetime of the oxygen potentiometric sensor with Pt- YSZ composite). ChaoYang teaches that the electrical properties, and thus the interface resistance, of the interface between the electrode and electrolyte can be changed by changing the amount of Pt relative to the amount of YSZ (Fig. 7, pg. 7955, left column, last paragraph, right column, third and fourth paragraphs, 3.2. Electrical performances of the Pt-YSZ composite, Fig. 11, pg. 7958, left column, fifth and sixth paragraphs, 3.3. Lifetime of the oxygen potentiometric sensor with Pt- YSZ composite). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the total of interface resistance between the YSZ solid electrolyte body and the measurement gas side electrode and interface resistance between the YSZ solid electrolyte body and the reference gas side electrode (by changing the amount of Pt relative to the amount of YSZ) of Modified Kajiyama to be not more than 80 Ω through routine experimentation because doing so would yield the predictable desired polarization performance, the operating temperature, and the lifetime of the sensor. Thus, it would have been obvious to a person of ordinary skill in the art to have made total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode to be not more than 80 Ω as discussed above.
In the arguments presented on pages 15 and 18-20 of the Appellant’s appeal brief, Appellant urges that in the present application, the values of the interface capacitance and the interface resistance are set to be not more than the claimed values, which allows the oxygen ion to easily move between the electrodes via the solid electrolyte, and this makes it possible to improve the imbalance responsiveness of the gas sensor when a difference between the oxygen concentration in the measurement gas and in the reference gas is detected. Appellant asserts that a person of ordinary skill in the art would not have recognized the effect by the claimed interface resistance or claimed interface capacitance. Appellant asserts that although the Examiner pointed out that ChaoYang disclose electrical properties, the electrical properties controls the polarization performance, the operating temperature and the lifetime of the sensor, which do not directly relate to the improvement of the imbalance responsiveness of the gas sensor by the claimed interface resistance, and therefore, the claimed interface resistance and the claimed interface capacitance are not result-effective variables.
Examiner responds that in response to applicant’s argument that the present application makes it possible to improve the imbalance responsiveness of the gas sensor when a difference between the oxygen concentration in the measurement gas and in the reference gas is detected, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). ChaoYang teaches wherein the electrical properties, and thus the interface resistance and the interface capacitance, of the interface are result-effective variables. Specifically, ChaoYang teaches that the electrical properties, and thus the interface resistance and the interface capacitance, of the interface controls the polarization performance, the operating temperature, and the lifetime of the sensor (pg. 7955, left column, first and second paragraphs, right column, third and fourth paragraphs, 3.2. Electrical performances of the Pt-YSZ composite, last paragraph, 3.3. Responses of the oxygen potentiometric sensor with Pt-YSZ composite, pg. 7958, left column, fifth and sixth paragraphs, 3.4. Lifetime of the oxygen potentiometric sensor with Pt- YSZ composite).
In the arguments presented on pages 18-20 of the Appellant’s appeal brief, Appellant urges that an undisclosed parameter cannot be any result-effective variable. Appellant asserts that they may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable. Appellant asserts that even if interface capacitance as a physical quantity exists, ChaoYang does not disclose the claimed interface capacitance, and does not discuss or mention about any capacitance. Appellant asserts that a person of ordinary skill in the art would not recognize the claimed interface capacitance and its technical meaning from the disclosure of ChaoYang. Appellant asserts that a person of ordinary skill would not always be motivated to optimize a parameter “if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.”
Examiner responds that ChaoYang teaches that the electrical properties of the interface controls the polarization performance, the operating temperature, and the lifetime of the sensor (pg. 7955, right column, third paragraph, 3.2. Electrical performances of the Pt-YSZ composite, last paragraph, 3.3. Responses of the oxygen potentiometric sensor with Pt-YSZ composite, pg. 7958, left column, fifth and sixth paragraphs, 3.4. Lifetime of the oxygen potentiometric sensor with Pt-YSZ composite), wherein the electrical properties of the interface include the interface resistance and the interface capacitance (pg. 7953, right column, last paragraph, pg. 7954, left column, first paragraph, 2.3. Electrical measurements, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). Although ChaoYang does not disclose a specific value for the interface capacitance, ChaoYang only needs to recognize that the interface capacitance is a result-effective variable, which it does as discussed above. Although ChaoYang does not explicitly teach that the total of interface resistances is not more than 80 Ω, ChaoYang only needs to recognize that the interface resistance is a result-effective variable, which it does as discussed above. Since ChaoYang discloses that both the interface capacitance and the interface resistance are recognized as result-effective variables, then they can be optimized through routine experimentation. MPEP § 2144.05(II)(B), 2144.05(III)(C).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        April 15, 2022

Conferees:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794   

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                           
                                                                                                                                                                                                  
Correspondence address of record: 901 North Glebe Road, 11th Floor, Arlington, VA 22203

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.